

Cabot Microelectronics Corporation 2012 Omnibus Incentive Plan
Non-Qualified Stock Option Award Agreement
(United States Employees)








[Grant Date]


«FIRST_NAME» «LAST_NAME»
«Address__1»
«Address_2», «Address_3», «Address_5»




Dear  «FIRST_NAME» «LAST_NAME»:








Dear _________:


I am pleased to inform you (the "Participant") that the Compensation Committee
of the Board of Directors (the "Committee") of Cabot Microelectronics
Corporation (the "Company") has approved your participation in the Cabot
Microelectronics Corporation 2012 Omnibus Incentive Plan (the "Plan").   A
Non-Qualified Stock Option ("NQSO") award (the "Award") is hereby granted to the
Participant pursuant to the terms of the Plan and this NQSO Agreement (the
"Agreement").  A copy of the Plan can be electronically accessed through the CMC
Global Intranet @theSurface  "Departments/Human Resources/Compensation/Long-Term
Incentive Plan."


 
PARTICIPANT
 
Type of Award
Number of Option Shares Awarded
Exercise Price Per Share on [GD, __/__/__]
Participant ID Number
 
 
 
«FIRST_NAME» «LAST_NAME»
 
Non-Qualified Stock Option
 
«APPROVED_GRANT NUMBER»
 
[fmv/closing price on Grant Date, __/__/__]
 
«SOCIAL_SECURITY»
Grant Date
 
Vesting Dates
Expiration Date
 
Award Number
[GD, __/__/____]
25%      [1st anniv. GD]
25%      [2d anniv. GD]
25%      [3d anniv. GD]
25%      [4th anniv. GD]
 
[10 yrs from GD, __/__/____]
 
«GRANT_ID»



This Agreement provides the Participant with the terms of the option (the
"Option") granted to the Participant.  The Option is not intended to qualify as
an incentive stock option pursuant to Section 422 of the Internal Revenue Code
(the "Code").  The terms specified in this Agreement are governed by the
provisions of the Plan, which are incorporated herein by reference. The
Committee has the exclusive authority to interpret and apply the Plan and this
Agreement.  Any interpretation of the Agreement by the Committee and any
decision made by it with respect to the Agreement are final and binding on all
persons.  To the extent that there is any conflict between the terms of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
will have the same meaning as under the Plan, unless stated otherwise.  For
purposes of this Agreement, "Company" includes, at any time during the term of
the Option, any subsidiary of the Company that employs the Participant on the
applicable date.


In consideration of the foregoing and the mutual covenants hereinafter set
forth, it is agreed by and between the Company and the Participant as follows:



1. Vesting and Exercise.  The Option shall become vested and exercisable in
accordance with the following table:



Installment
Vesting Date Applicable to Installment
25%
25%
25%
25%
[1st anniv. GD]
[2d anniv. GD]
[3d anniv. GD]
[4th anniv. GD]



Notwithstanding the foregoing, the Option shall become fully vested and
exercisable in the event of a Change in Control.  In the event of a Change in
Control that constitutes a Covered Transaction, the Committee may, in its sole
discretion, terminate any or all of the outstanding portions of the Option as of
the effective date of the Covered Transaction, provided that the Committee may
not terminate an Option outstanding under this Agreement earlier than twenty
(20) days following the later of (a) the date on which the Option became fully
exercisable, and (b) the date on which the Participant received written notice
of the Covered Transaction.


Unless otherwise provided in this Agreement or the Plan, if the date of
Participant's termination of Service with the Company precedes the relevant
Vesting Date, an installment shall not vest on the otherwise applicable Vesting
Date and any portion of the Option subject to such installment shall immediately
terminate as of the date of such termination of Service.
 
 

--------------------------------------------------------------------------------

 



2. Termination / Cancellation / Rescission/Recovery/Revocation.  The Company may
terminate, cancel, rescind, recover, or revoke the Option immediately under
certain circumstances, including, but not limited to, the Participant's:



(a)
actions constituting Cause, as defined in the Plan, or the Company's By-laws or
Articles of Incorporation, and as enforceable under local laws, as applicable;




(b) rendering of services for a competitor prior to, or within six (6) months
after, the exercise of any Option or the termination of Participant's Service
with the Company;




(c) unauthorized disclosure of any confidential/proprietary information of the
Company to any third party;




(d) failure to comply with the Company's policies regarding the identification,
disclosure and protection of intellectual property;




(e) violation of the Cabot Microelectronics Corporation Employee
Confidentiality, Intellectual Property and Non-Competition Agreement;



(f) violation of the Cabot Microelectronics Corporation Code of Business
Conduct, including those provisions related to financial reporting.


In the event of any such termination, cancellation, rescission, recovery or
revocation, the Participant must return any Stock obtained by the Participant
pursuant to the Option, or pay to the Company the amount of any gain realized on
the sale of such Stock, and the Company shall be entitled to set-off against the
amount of any such gain any amount owed to the Participant by the Company.  To
the extent applicable, the Company will refund to the Participant any amount
paid for such Stock, including any withholding requirements.



3. Purpose of Award. The Award is intended to promote goodwill between the
Participant and the Company and shall not be considered as salary or other
remuneration for any employment or other services the Participant may perform
for the Company or any of its affiliates.  The Company's grant of the Option
does not confer any contractual or other rights of employment or service with
the Company.  Benefits granted under the Plan shall not be considered as part of
the Participant's salary in the event of severance, redundancy or resignation.
Granting of the Award shall also not be construed as creating any right on the
part of Participant to receive any additional benefits including awards in the
future, it being expressly understood and agreed that any future awards shall be
made solely at the discretion of the Company.




4. Expiration.  The Option, including the vested portion of an Option, shall not
be exercisable after the Company's close of business on the last business day
that occurs on or prior to the Expiration Date. The "Expiration Date" shall be
the earliest to occur of:



(a)
The tenth (10th) anniversary of the Grant Date;




(b) If the Participant's termination of Service occurs by reason of death or
Disability, the three (3) year anniversary of the date of such termination or
the ten (10) year anniversary of the Grant Date, whichever is sooner.  In such
case of termination of Service occurring by reason of death or Disability, then
any unvested portion of the Option shall be fully vested and exercisable as of
such date of termination. For purposes hereof, "Disability" shall have the
meaning provided under: (i) first, an employment agreement between the
Participant and the Company; (ii) second, if no such employment agreement
exists, the long-term disability program maintained by the Company or any
governmental entity covering the Participant; or (iii) third, if no such
agreement or program exists, permanent and total disability within the meaning
of Section 22 (e)(3) of the Code;




(c) If the Participant's termination of Service occurs by reason of Cause, the
date preceding the date of such termination;




(d) If the Participant's termination of Service occurs by reason of Change in
Control, three (3) months after the date of such termination;



(e) If the Participant's termination of Service occurs by reason of Retirement,
the portion of an Option that is vested and exercisable as of the date of such
termination will remain exercisable until the ten (10) year anniversary of the
Grant Date.  For purposes hereof, "Retirement" shall mean the termination of the
Participant's Service following the Participant's attainment of at least (i)
five (5) years of employment with the Company and (ii) fifty-five (55) years of
age, provided, however, that the Participant's termination of Service will not
be deemed to have occurred by reason of Retirement if the Participant's Service
has been terminated by reason of Cause, as determined by the Company in its sole
discretion; or



(f) If the Participant's termination of Service is for any reason other than
(b), (c), (d) or (e) above, any portion of the Option that is vested and
exercisable as of the date of termination will remain exercisable for one (1)
month after the termination date, after which the unexercised portion of the
Option is terminated.



In the event that the Participant dies on or following the Participant's
termination date and prior to the Expiration Date without having fully exercised
the Option, then the authorized representative of the Participant's estate shall
be entitled to exercise the Option within such limits specified in subparagraphs
(b), (d), (e) or (f).


To the extent that the Participant does not exercise the Option to the extent
the Participant is entitled within the time specified in subparagraphs (a), (b),
(d), (e) or (f) above, the Option shall immediately terminate.
 
 

--------------------------------------------------------------------------------

 



5. Method of Option Exercise.  Subject to the terms of this Agreement and the
Plan, the Participant may exercise, in whole or in part, the vested portion of
the Option at any time by complying with any exercise procedures established by
the Company in its sole discretion.  The Participant shall pay the exercise
price for the portion of the Option being exercised to the Company in full, at
the time of exercise, either:



(a)                  in cash;



(b) in shares of Stock having a Fair Market Value equal to the aggregate
exercise price  for the shares of Stock being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that, such
shares of Stock have been held by the Participant for no less than six (6)
months;




(c) partly in cash and partly in such shares of Stock; or




(d) through the delivery of irrevocable instructions to a broker to deliver
promptly to the Company an amount equal to the aggregate exercise price for the
shares of Stock being purchased ("cashless exercise").



Anything to the contrary herein notwithstanding, the Option cannot be exercised
and the Company shall not be obligated to issue any shares of Stock hereunder if
the Company determines that the issuance of such shares would violate the
provision of any applicable law, including the rules and regulations of any
securities exchange on which the Stock is traded.


6.
Taxes.




(a) All deliveries and distributions under this Agreement are subject to
withholding of all applicable taxes based on country specific tax requirement.
 The various methods and manner by which the tax withholding may be satisfied
are set forth in the Plan.  If the Participant is subject to Section 16 (an
"Insider"), of the Securities Exchange Act of 1934 ("Exchange Act") and other
securities laws, any surrender of previously owned shares to satisfy tax
withholding obligations arising upon exercise of an Option must comply with the
requirements of Rule 16b-3 promulgated under the Exchange Act ("Rule 16b-3") and
other relevant law, rules and regulations and Company guidelines.




(b) If the Fair Market Value of a share of Stock on the date the Participant
exercises the Option is greater than the Exercise Price, the Participant will
generally be taxed on the difference multiplied by the number of shares
purchased with cash at the date of exercise.  This income is taxed as ordinary
income and subject to various withholding taxes.  The Company is required to
withhold and remit these taxes to the appropriate tax authorities.  If the
exercise of the Option results in no cash payment to the Participant from which
the Company could withhold the income and FICA taxes, the Participant will be
required to provide the Company with an amount of cash sufficient to satisfy the
Participant's tax withholding obligations or to make arrangements satisfactory
to the Company with regard to such taxes, which in most instances can be done
through the services provided by a broker.  If the Participant does not pay the
amount of required withholding to the Company, the Company will withhold from
the shares delivered or from other amounts payable to the Participant, the
minimum amount of funds required to cover all applicable federal, state and
local income and employment taxes required to be withheld by the Company by
reason of such exercise of the Option.  The income will be reported to the
Participant as part of the Participant's employment compensation on the
Participant's annual earnings statement.




(c) If the Participant sells the shares acquired under the Option, a long-term
or short-term capital gain or loss may also result depending on:  (i) the
Participant's holding period for the shares, and (ii) the difference between the
Fair Market Value of the shares at the time of the sale and the Participant's
tax basis in the shares.  The holding period is determined from the date the
Option is exercised.  Under current law, the capital gain or loss is long term
if the property is held for more than one (1) year, and short term if the
property is held for less than one (1) year. If the Exercise Price of an Option
is paid in cash, the tax basis of the shares thereby acquired is the sum of (i)
the Exercise Price paid for the shares, and (ii) the ordinary income, if any,
determined by the difference between the Fair Market Value of the shares when
exercised and the Exercise Price.



EACH PARTICIPANT IS URGED TO REVIEW THE U.S. TAX COMMUNICATION INFORMATION AND
TO CONSULT WITH HIS OR HER OWN TAX ADVISOR TO DETERMINE THE PARTICULAR TAX
CONSEQUENCES INCLUDING THE APPLICABILITY AND EFFECT OF FEDERAL, LOCAL AND OTHER
TAX LAWS.



7. Transferability. The Option is not transferable other than: (a) by will or by
the laws of descent and distribution; (b) pursuant to a domestic relations
order; or (c) to members of the Participant's immediate family, to trusts solely
for the benefit of such immediate family members or to partnerships in which
family members and/or trusts are the only partners, all as provided under the
terms of the Plan.  After any such transfer, the Option shall remain subject to
the terms of the Plan.

 
 

--------------------------------------------------------------------------------

 



8. Adjustment of Shares.  In the event of any transaction that is a Share Change
or a Corporate Transaction, each as described in Section 8.6 of the Plan, the
terms of this Option (including, without limitation, the number and kind of
shares subject to this Option and the Exercise Price) shall or may be adjusted,
as applicable, as set forth in Section 8.6 of the Plan.




9. Shareholder Rights.  The grant of an Option does not confer on the
Participant any shareholder rights or any contractual or other rights of service
or employment with the Company.  The Participant will not have shareholder
rights with respect to any shares of stock subject to the Option until the
Option is exercised and the shares are issued and transferred on the books of
the Company to the Participant.  No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to such date,
except as provided under the Plan.




10. Data Privacy.  In order to perform its requirements under this Plan, the
Company may process sensitive personal data about the Participant.  Such data
includes but is not limited to the information provided in this grant package
and any changes thereto, other appropriate personal and financial data about the
Participant, and information about the Participant's participation in the Plan
and shares exercised under the Plan from time to time.  By signing the attached
acceptance form, the Participant hereby gives explicit consent to the Company to
process any such data.  The Participant also hereby gives explicit consent to
the Company to transfer any personal data outside the country in which the
Participant is employed and to the United States.  The legal persons for whom
the personal data is intended includes the Company and any of its subsidiaries,
the outside plan administrator as selected by the Company from time to time and
any other person that the Company may find appropriate in its administration of
the Plan.  The Participant may review and correct any personal data by
contacting his local Human Resources Representative. The Participant understands
that the transfer of the information outlined here is important to the
administration of the Plan and failure to consent to the transmission of such
information may limit or prohibit participation in the Plan.




11. Severability.  In the event that any provision of this Agreement is found to
be invalid, illegal or incapable of being enforced by any court of competent
jurisdiction for any reason, in whole or in part, the remaining provisions of
this Agreement shall remain in full force and effect to the fullest extent
permitted by law.




12. Waiver.  Failure to insist upon strict compliance with any of the terms and
conditions of this Agreement or the Plan shall not be deemed a waiver of such
term or condition.




13. Notices.  Except as otherwise provided in Section 14, any notices provided
for in this Agreement or the Plan must be in writing and hand delivered, sent by
fax or overnight courier, or by postage paid first class mail.  Notices are to
be sent to the Participant at the address indicated by the Company's records and
to the Company at its principal executive office.





14. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Option or other awards granted to the
Participant under the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


15. Section 409A. The Option is intended to be exempt from the requirements of
Section 409A. The Plan and this Agreement shall be administered and interpreted
in a manner consistent with this intent. If the Company determines that this
Agreement is subject to Section 409A and that it has failed to comply with the
requirements of Section 409A, the Company may, at the Company's sole discretion,
and without the Participant's consent, amend this Agreement to cause it to
comply with Section 409A or be exempt from Section 409A.





14. Governing Law.  This Agreement shall be construed under the laws of the
State of Delaware.





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, all as of the Grant Date.


    CABOT MICROELECTRONICS CORPORATION
     /s/ William P/ Noglows
     William P. Noglows
                                                           Chairman and Chief
Executive Officer

--------------------------------------------------------------------------------





ACKNOWLEDGEMENT AND RECEIPT
NON-QUALIFIED STOCK OPTION (NQSO) AWARD AGREEMENT


 
Participant Name
 
Type of Award
Number of Option Shares  Awarded
Exercise Price Per Share
Participant ID Number
 
 
«FIRST_NAME» «LAST_NAME»
 
 
Non-Qualified Stock Option
 
«APPROVED_NUMBER FOR GRANT»
 
[fmv/closing price on Grant Date, __/__/__]
 
«SOCIAL_SECURITY»
Grant Date
Vesting Dates
Expiration Date
 
Award Number
GD, __/__/____
25%  1st anniv. GD
25%  2d anniv. GD
25%  3d anniv. GD
25%  4th anniv. GD
 
Ten years from GD, __/__/____
 
«GRANT_ID»



I hereby acknowledge receipt of the Non-Qualified Stock Option Award (the
"Award") issued to me by Cabot Microelectronics Corporation (the "Company") on
the date shown above, which has been granted under and is governed by the terms
and conditions of the Cabot Microelectronics Corporation 2012 Omnibus Incentive
Plan (the "Plan") and the Non-Qualified Stock Option Agreement (the
"Agreement").  I further acknowledge receipt of a copy of the Plan, certify that
I am in conformance with and agree to conform to all of the terms and conditions
of the Agreement and the Plan, including giving explicit consent to the Company
to transfer personal data related to the Plan administration outside of the
country in which I am employed and to the United States.


I further acknowledge that I have received a paper copy of the prospectus for
the Plan.  I hereby consent to receiving all future prospectuses for the
remainder of my Service to the Company through the Company's intranet website.
 I am aware that I may withdraw my consent to receive future prospectuses from
the Company's intranet website at any time and upon such withdrawal will be
entitled to a paper copy of any future prospectus deliveries.




Signature
_____________________________________                                                                                                                              Date
___________________


Any discrepancies between this Acknowledgement and Receipt, and the Agreement
with respect to the information shown above, should be corrected and brought to
the attention of the Committee.  Please be sure to initial any corrections made
to this form.
Please return one original signed Acknowledgement and Receipt by [approximately
one month/six weeks from GD] to:


Luke Alberts
Global Compensation and Benefits Analyst
Cabot Microelectronics Corporation
870 Commons Drive
Aurora, IL  60504


HR Confidential FAX:  630/375-5587


Please keep a copy of this signed Acknowledgement and Receipt, and the
Agreement, for your own records.  If you have any questions, please contact your
Human Resources Manager.

--------------------------------------------------------------------------------





CONSENT OF SPOUSE








I, _________________________, spouse of «FIRST_NAME» «LAST_NAME», have read and
approve the Non-Qualified Stock Option Award Agreement dated [GD, ________ __,
____] (the "Agreement").  In consideration of granting of the right to my spouse
to purchase shares of stock of Cabot Microelectronics Corporation, a Delaware
corporation, as set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact with respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.




Dated:
______________                                                                                    
         _________________________________
Spouse Signature








Please return one copy of a signed
"Consent of Spouse" (if applicable) to the
Corporate Human Resources Department


by [approximately one month/six weeks from GD]

